Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 11/12/2020. Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 15, claims 3, 10, 16, claims 6, 12, 19, claims 7, 13, of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-6, 10  of copending Application No. 17096609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
claims 1, 9 and 15 and additionally contents of claim 6, 12 and 19 are anticipated by claims 1, 3 and 5 of the copending; 
Claims 3, 10, 16 are anticipated by claim 6 of the copending.
Claims 7 and 13 are anticipated by claim 10 of the copending.
Claims 2,4-5, 7, 11, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over copending 17096609 in view of Berson (US 6532459) as follows:

Regarding claim 2, copending 17096609  discloses claim 1, does not explicitly teach but Berson discloses  wherein the privacy action includes accessing or viewing the data records (Berson col.2:46-52: erase, modify, correct the records means accessing the records; it would have been obvious to a skilled artisan to access or view records as taught by Berson because it is necessary to do so in order to identify the records).
Regarding claims 4, 11, 17,  copending 17096609  in view of Berson discloses claim 1, 9, 15, does not explicitly teach but Berson discloses  wherein the step of receiving the request includes receiving the request via one of a web-based computer (Berson, col.4:18-20 and 36-39: user interface with appropriate to enter inquiry and col.2:43-46: data collected from websites meaning a web interface may be used), a kiosk, and an Interactive Voice Response (IVR) system.  It would have been obvious to a skilled artisan before the instant application was filed to receive the request as taught by Berson because it is a standard method of receiving request and would not need any testing.
Regarding claims 5, 18,  copending 17096609  in view of Berson discloses claims 1, 15, does not explicitly teach but Berson discloses  further comprising the step of accumulating information about the data records by integrating multiple databases distributed throughout the network (Berson col10:4-15: compile multiple databases in the network).  It would have been obvious to a skilled artisan before the instant application was filed to integrate multiple databases as taught by Berson because it would increase the chance of finding all of the requestor’s data over the networks.

Claims 8, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over copending 17096609 in view of Karchov (US 20190286501) as follows:
Regarding claims 8, 14, 20,  copending 17096609  discloses claims 7, 13, 15, does not explicitly teach but Karchov discloses wherein wherein reporting the completion of the privacy action includes determining whether an obfuscation or deletion process has been completed and presenting a certificate of destruction to the client in response to determining that the obfuscation or deletion process has indeed been completed (Karchov [0070]: a system sending a notification to a user confirming the user identification, contact, email ... have been deleted from all the provider’s channels). It would have been obvious to a skilled artisan before the application was effectively filed to send a message to confirm the deletion or obfuscation of user’s data as taught by Karchov because it would be informative to the user and ensure the request for performed.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “undesirable” in claims 6, 12 and 19 is a relative term which renders the claim indefinite. The term “undesirable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction or clarification is kindly requested.
Claims 7, 13 and 20 are rejected under 35 USC 112 b because they recite “the privacy service”, that lacks antecedent basis and render the claims indefinite. For examination purposes, the limitation will be considered to be “the privacy action”. Correction is kindly requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11 and 13, 15, 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over US 6532459 to Berson, hereinafter Berson, in view of US 8856937 to Wuest et al., hereinafter Wuest.

Regarding claim 1, Berson discloses 
A method comprising (col.2:8-14: method to locate personal information over network and taking action): receiving a request from a client to perform a privacy action with respect to data records associated with the client (col.3:17-40: user enters personal information, to be identified in databases over the network; once found, the personal information can be erased, modified ... (privacy actions)); using a crawler tool to find the data records appearing throughout the network in one or more data sources (col.5:60-67 and col.6:1-17: search protocols/algorithms used to identify the information of interest in various databases in the network  (data sources); ); querying the one or more data sources to determine whether the data still exists on the one or more data sources databases (col.8:43-63: “A score is generated which determines whether the information is in fact `found` and should be associated with the individual in question”; col.8:64-67: “Personal information is identified by associating the individual in question with the data record in order to: (1) assure that the information located relates to the individual”); and performing the privacy action on the data records (col.3:25-30: erase, modify or correct the found personal information).   
Although Berson is concerned about the quality of information received, which is accessed with a numeric rating based on factors including the reliability of the databases (col.6:7-16), Berson does not explicitly teach determine whether the one or more data sources are legitimate.
In an analogous art, Wuest discloses determining whether websites identified by a search, comprise fraudulent websites (col.12:22-29). It would have been obvious to a skilled artisan before the application was effectively filed to detect whether the data sources are legitimate as taught by Wuest, because it would allow flagging those websites “misusing personal information held about the individual without the individual's knowledge” (Berson col.1:48-50) and allow users to blacklist such websites (Wuest col.6:16-20).
Regarding claims 9 and 15, the claims recite substantially the same content as claim 1, and are rejected by the rationales set forth for claim 1.

Regarding claim 2, Berson in view of Wuest discloses the method of claim 1, wherein the privacy action includes accessing or viewing the data records (Berson col.2:46-52: erase, modify, correct the records means accessing the records).

Regarding claim 3, and substantially claims 10 and 16, Berson in view of Wuest discloses the method of claim 1, wherein the privacy action includes one or more of obfuscating the data records, deleting the data records (Berson col.2:46-52: erase the records), and determining a risk of obfuscating or deleting the data records (Berson col.9:57-62 Berson suggests determining risk by providing a report for the database owner containing the guaranty, the results of the data examination, a figure of merit score based on assessment  based on the validity of the data, and a recommendation for action; also Berson col.8:54-62: a score indicates whether valid user data is found or not, if the score indicates somehow invalid data , deleting/obfuscating the data would indicate a risk the action is being applied on a wrong record ).

Regarding claim 4, and substantially claims 11 and 17, Berson in view of Wuest discloses the method of claim 1, wherein the step of receiving the request includes receiving the request via one of a web-based computer (Berson, col.4:18-20 and 36-39: user interface with appropriate to enter inquiry and col.2:43-46: data collected from websites meaning a web interface may be used), a kiosk, and an Interactive Voice Response (IVR) system.  

Regarding claim 5, and substantially claim 18, Berson in view of Wuest discloses the method of claim 1, further comprising the step of accumulating information about the data records by integrating multiple databases distributed throughout the network (Berson col10:4-15: compile multiple databases in the network).  

Regarding claim 7, and substantially claim 13,  Berson in view of Wuest discloses the method of claim 1, further comprising reporting a completion of the privacy service (col.9:64-67: report to database owner or to the requestor).  

 Claims 6, 12 and 19 are rejected under 35 USC 103 as being unpatentable over Berson and Wuest, in view of US 20190188327  to Bastide et al., hereinafter Bastide.

Regarding claim 6, and substantially claims 12 and 19, Berson in view of Wuest discloses the method of claim 1. Additionally, Berson provides hints as to performing action on wrong record (col.9:56-62; col.10:60-67: send report to database owner in case of inconsistencies in data records or send alarm and suspend the action-  also: Berson col.8:54-62: a score indicates whether valid user data is found or not, if the score indicates somehow invalid data, deleting/obfuscating the data would cause the action to be being applied on a wrong record ), however, Berson or Wuest does not explicitly teach the rest of the limitation.
In an analogous art, Bastide disclose evaluating the permeation of user data in the network before a removal of the user information occurs ([0020]), therefore Bastide suggests wherein, before performing the privacy action, the method further comprises the step of determining whether the privacy action can be performed without causing undesirable consequences elsewhere in the network. It would have been obvious to a skilled artisan before the application was effectively filed to determine the permeation of user information in the network, which would predict consequences on deleting user information as taught by Bastide because it would foresee potentials problems across the networks and propose remedial actions, if any.

Claims 8, 14  and 20 are rejected under 35 USC 103 as being unpatentable over Berson and Wuest, in view of US 20190286501 to Karchov et al., hereinafter Karchov.

Regarding claim 8 and substantially claims, 14 and  20, Berson in view of Wuest discloses the method of claim 8; Although Berson discloses generating and sending a search report to the user showing the search results (col.11:44-61), Berson in view of Wuest does not explicitly teach: wherein reporting the completion of the privacy action includes determining whether an obfuscation or deletion process has been completed and presenting a certificate of destruction to the client in response to determining that the obfuscation or deletion process has indeed been completed.  
In an analogous art, Karchov discloses a system sending such a notification to a user confirming the user identification, contact, email ... have been deleted from all the provider’s channels ([0070], teaching the limitation. It would have been obvious to a skilled artisan before the application was effectively filed to send a message to confirm the deletion or obfuscation of user’s data as taught by Karchov because it would be informative to the user and ensure the request for performed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stokton 20030217060 discloses a user requesting to delete personal information, a search identifying network destinations hosting the personal information to delete the information.
Kawanabe 20180137179 discloses accessing multiple information sources for data related to a target individual.
Murray et al 20200372172 disclose a  user requesting his sensitive data be removed from online sites, and the use of a web crawler to access websites and retrieve links, cookie policies ... 
Yang 20200125766 discloses risk on personal data exposed through multiple mobile apps, and actions for nonidentification, anonymization ...
Vanderveldt et al 6266668 disclose searching databases in response to a query using a data-mining search engine. The data-mining search engine will mine a search-specific profile to determine topic of interests. Relevant  found information is filtered and presented to the user making the inquiry. 
Gardner 6141694 disclose verifying user data on sources and determining whether or not a source of data exists that is more reliable than the currently stored information. If a more reliable source of data is determined to exist, then information is retrieved from the more reliable source of data and the current information is replaced with the retrieved information.
Redfern 6078914  disclose use of natural language queries which are parsed to extract relevant content from sources, the sources are then examined to rank their relevance to the extracted relevant content.
Smyth 10467434 discloses management of data privacy including displaying confirmation that an object has been deleted.
Hazim Almuhimedi, Shomir Wilson, Bin Liu, Norman Sadeh, and Alessandro Acquisti. 2013. “Tweets are forever: a large-scale quantitative analysis of deleted tweets. In Proceedings of the 2013 conference on Computer supported cooperative work. ACM, 897–908” discloses deleted tweets may be available and users must be aware of the limitations of the deletions.
Li, Y., Vishwamitra, N., Knijnenburg, B. P., Hu, H., & Caine, K. (2017). “Effectiveness and users' experience of obfuscation as a privacy-enhancing technology for sharing photos. Proceedings of the ACM on Human-Computer Interaction, 1(CSCW), 1-24”  disclose obfuscations, blurring of data are ineffective, but inpainting, which removes an object or person entirely, and avatar, which replaces content with a graphical representation are effective. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        10/17/2022